Exhibit 10.1

RETIREMENT AGREEMENT

This Retirement Agreement (“Agreement”), which takes effect on January 1, 2019
(“Effective Date”) is made by and between Brian Smith (“Executive”) and DNA
Genotek Inc. (collectively, with its predecessors, successors, affiliates and
subsidiaries, the “Company”) (jointly referred to as the “Parties” and
singularly as a “Party”).

RECITALS

WHEREAS Executive is currently employed by the Company as its Executive Vice
President and Business Unit Leader, Molecular; and

WHEREAS Executive and the Company are currently parties to an Employment
Agreement, dated January 7, 2008, which was amended on July 25, 2011 and June
10, 2016 (“Employment Agreement”); and  

WHEREAS Executive will retire from the Company effective as of February 5, 2020,
or such other date as may be agreed to by Executive and the Company in writing
(the “Retirement Date”); and

WHEREAS, in consideration of Executive’s service to the Company and the benefits
of the transition to retirement that is stipulated herein, Executive and the
Company have entered into this Agreement to set forth the terms and conditions
of Executive’s employment between the Effective Date and the Retirement Date
(the “Transition Period”) for the purpose of bringing about an amicable end to
the Executive’s employment relationship with the Company on the Retirement Date.

NOW THEREFORE, in consideration of the mutual promises made herein, intending to
be legally bound, the Parties hereby agree as follows:

COVENANTS

1.

Termination of Employment and Resignation.  Executive hereby covenants to retire
and resign his employment along with all offices, titles and positions with the
Company effective the Retirement Date. Executive acknowledges and agrees that
his resignation is voluntary and, as such, it does not constitute a termination
or constructive termination of his employment. Executive acknowledges that, by
entering into this Agreement, Executive is hereby forfeiting any right to claim
common law notice of termination or pay in lieu of said notice as well as
compensation for a termination of employment pursuant to the terms of the
Employment Agreement, as amended.  Executive also acknowledges and agrees that
no Termination Pay (or benefits continuances) or Severance Pay will be owed to
Executive under the Employment Standards Act, 2000 (“ESA”).  

2.

Service During Transition Period.  During the Transition Period, Executive shall
serve as Vice Chairman and Executive Vice President, Innovation in accordance
with the Employment Agreement, as amended by this Agreement, and shall agree to
(i) perform his duties set forth in Schedule “A” attached hereto consistent with
the established practices of the Parties, and (ii) assist the Company with
matters that arise out of the Executive’s transition from the Company. In
addition, Executive will remain a director of the Company during the Transition
Period until a successor is appointed by the Company, so that the Company can
continue to meet the residency requirements for directors under applicable law.

 

--------------------------------------------------------------------------------

 

3.

Compensation Upon Retirement.  In consideration of Executive’s retirement on the
Retirement Date and Executive fulfilling his obligations under this Agreement
and the Employment Agreement, Executive shall be entitled to the compensation
set forth in Sections 4, 5, 6 and 7 of this Agreement.  Executive and the
Company acknowledge and agree that Executive would not have been entitled to all
of said compensation had Executive not executed this Agreement and the Release
Agreement (as defined below) and that such items of compensation constitutes
consideration sufficient to make this Agreement binding.

4.

2019 Bonus.  Executive shall be eligible to receive an incentive cash bonus
under the OraSure Technologies, Inc. (“OraSure”) 2019 Incentive Plan (“2019 IP”)
based on a 40% base salary target, subject to adjustment to reflect performance
in 2019 and the actual bonus pool funding under the 2019 IP approved by the
OraSure Board of Directors, consistent with past practices.  Payment of the 2019
bonus shall be made at the same time the Company pays bonuses to other senior
executives under the 2019 IP, less applicable taxes and withholdings.  Executive
shall not be entitled to receive any cash bonus for performance during 2020.

5.

Treatment of Outstanding Equity Awards.  Subject to Executive’s compliance with
this Agreement and the Employment Agreement, (i) all awards of time-vested
OraSure Technologies, Inc. (“OraSure”) restricted stock (“Restricted Stock”)
granted to Executive prior to the date of this Agreement and which are
outstanding and unvested as of the Retirement Date, shall vest in full on the
Retirement Date and (ii) all awards of performance-vested restricted units
(“PVRUs”) granted to Executive prior to the date of this Agreement and which are
outstanding and unvested as of the Retirement Date, shall vest in full three (3)
years after the applicable grant date in accordance with the terms of the
relevant award agreement pursuant to which such PVRUs were granted to Executive
and the terms of the OraSure Stock Award Plan (“Award Plan”) without the
requirement that Executive continue to be employed by the Company after the
Retirement Date.  The vesting of PVRUs shall also be subject to the satisfaction
of the relevant performance measures applicable to such PVRUs, as specified in
the applicable award agreement.  Any shares of OraSure common stock that vest
with respect to such PVRUs shall be paid out and delivered to Executive at the
same time and in the same manner as such awards are paid to other Company senior
executives in accordance with the applicable award agreements and the Award
Plan, consistent with past practices.

6.

2019 and 2020 LTIP Annual Equity Awards.  Subject to Executive’s compliance with
this Agreement and the Employment Agreement, Executive shall receive normal
annual equity awards in 2019 for performance during 2018 and in 2020 for
performance during 2019, consistent with past practices and the terms of the
OraSure Long-Term Incentive Policy then in effect (“LTIP”), with such awards
containing terms as provided in this Section 6 (collectively, the “2019/2020”
LTIP Awards”).  The 2019/2020 LTIP Awards shall have a grant date value
determined for an Executive Vice President as provided in the LTIP, shall
consist of 50% Restricted Stock and 50% PVRUs and shall be awarded and
determined at the same time as the annual LTIP awards are granted to other
Company senior executives for such years.  Consistent with past practices, the
PVRUs shall vest three years after the grant date so long as certain performance
metrics are met as determined by the OraSure Board of Directors. The terms and
conditions of the 2019/2020 LTIP Awards shall be the same as the awards made to
other senior executives under the LTIP, except that (i) the portion of the
2019/2020 LTIP Awards consisting of Restricted Stock shall vest as of

2

 

--------------------------------------------------------------------------------

 

the Retirement Date and (ii) the portion of the 2019/2020 LTIP Awards consisting
of PVRUs shall vest in accordance with the terms of the applicable award
agreement without the requirement that Executive continue to be employed by the
Company after the Retirement Date. Any shares of OraSure common stock that vest
with respect to PVRUs contained in the 2019/2020 LTIP Awards shall be paid out
and delivered to Executive at the same time and in the same manner as such
awards are paid to other Company senior executives in accordance with the
applicable award agreements and the Award Plan, consistent with past practices.

7.

2019 and 2020 Supplemental Equity Awards.  Subject to Executive’s compliance
with this Agreement and the Employment Agreement, Executive shall receive
supplemental equity awards in 2019 and 2020 at the same time annual LTIP awards
are granted to other Company senior executives during such years (each a
“Supplemental Award”), containing terms as provided in this Section 7.  Each
Supplemental Award shall consist of PVRUs that vest one (1) year after the grant
date to the extent that a Net Revenue target (as defined below) for the Company,
as determined by the OraSure Board of Directors, is met with respect to the
applicable year.    Each Supplemental Award shall provide for a range of 25,000
to 37,500 PVRUs for achievement of 100% to 120% of the applicable Net Revenue
target for each year, with the actual number of PVRUs to be determined linearly
for performance in between 100% and 120% of the applicable Net Revenue
target.  Net Revenue target shall mean the revenue budget for the Company for
2019 or 2020, as applicable, as determined by the OraSure Board of Directors.  

8.

Confidential Information.  Executive shall maintain the confidentiality of all
of the Company’s confidential and proprietary information and Executive
covenants to continue to abide by the terms and conditions of the
Confidentiality and Proprietary Information Agreement that the Parties entered
into on January 7, 2008 (“Confidentiality and Proprietary Information
Agreement”), which is incorporated herein by reference.  Executive shall also
return to the Company all of the Company’s property, including all confidential
and proprietary information, and all documents and information that Executive
obtained in connection with his employment with the Company, on or before the
Retirement Date or such later date as the Company may specify.   Notwithstanding
the foregoing, Executive Shall be entitled to retain his laptop and cell phone
provided by the Company.

9.

Payment of Accrued Salary and Benefits.  The Company shall pay Executive all
unpaid salary, accrued vacation, paid time off, and any and all other benefits
or compensation that is earned, accrued or vested but unpaid as of the
Retirement Date (the “Accrued Benefits”) on the first normal payroll date of the
Company following the Retirement Date or such other time as may be specified in
the applicable plan, agreement or other arrangement governing the terms of the
Accrued Benefits.

10.

Release of Claims.  Executive agrees to execute the Full and Final Release
Agreement attached hereto as Schedule “B” (the “Release Agreement”) concurrently
with the Executive’s execution of this Agreement.  The executed Release
Agreement shall be held by the Company in escrow until close of business on the
Retirement Date at which time it shall be binding on the Parties unless it has
been previously revoked by the Executive in writing. To be clear, the
Executive’s right to revoke the Release Agreement shall cease at close of
business on the Retirement Date. Executive acknowledges that the terms and
conditions of the Release Agreement constitute a material inducement for the
Company to

3

 

--------------------------------------------------------------------------------

 

enter into this Agreement.  Executive further acknowledges and agrees that the
receipt of the compensation specified in Sections 4, 5, 6 and 7 of this
Agreement is contingent upon the Parties entering into said Release Agreement
and said Release Agreement not being revoked by the Executive.

11.

No Pending or Future Lawsuits.  Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees (as defined in the
Release Agreement).  Executive also represents that he does not intend to bring
any claims on his own behalf or on behalf of any other person or entity against
the Company or any of the other Releasees.

12.

Application for Employment.  Executive understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company, and he hereby waives any alleged right of employment or re-employment
with the Company.  Executive further acknowledges and agrees that the
forbearance to seek future employment stated in this paragraph is purely
contractual, and is in no way involuntary, discriminatory or retaliatory.  

13.

Assistance.  Executive agrees to personally provide reasonable assistance and
cooperation to the Company in activities related to the prosecution or defense
of any pending or future lawsuits or claims involving the Company.  The Company
will reimburse Executive for any reasonable out of pocket costs and expenses
incurred in connection with providing such assistance.

14.

No Cooperation.  Except as otherwise prohibited by law, Executive agrees that he
will not knowingly counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against any of the Releasees, unless
under a summons or other court order to do so.  Employee agrees both to
immediately notify the Company upon receipt of any such summons or court order,
and to furnish, within three (3) business days of its receipt, a copy of such
summons or court order to the Company.  If approached by anyone for counsel or
assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Executive shall state no more than that he cannot provide counsel or assistance.

15.

Non-Disparagement.  At no time before, on or after the Retirement Date shall
Executive publish or otherwise transmit any disparaging, derogatory or
defamatory remarks, comments or statements, whether written or oral, regarding
the Company, its affiliates or their respective officers, directors, employees,
consultants, reputations, products, operations, procedures, policies or
services, which are reasonably likely to (i) damage the reputation of the
Company or its affiliates or (ii) interfere with the contracts or business
relationships of the Company or its affiliates.  This paragraph shall not
restrict or prevent Executive from providing truthful testimony as required by
court order or other legal process.  

16.

Arbitration.  The parties agree that any and all disputes arising out of, or
relating to, the terms of this Agreement, their interpretation, and any of the
matters herein released, shall be subject to binding arbitration in Ottawa,
Ontario under the Ontario Arbitration Act, 1991, S.O. 1991, c. 17. The
Arbitration shall be presided over by a single Arbitrator who is agreeable to
the Parties or appointed by the Ontario Superior Court of Justice. Upon the

4

 

--------------------------------------------------------------------------------

 

appointment of an Arbitrator, the Arbitration shall thereafter be governed by
the ADR Institute of Canada, Inc. ADRIC Arbitration Rules. The Parties agree
that the prevailing Party in any arbitration shall be entitled to injunctive
relief in any court of competent jurisdiction to enforce the arbitration
award.  The arbitrator shall have no authority to add to, subtract from, or
otherwise modify the terms of this Agreement or to make awards beyond those
provided for by the statute.  This section will not prevent either Party from
seeking injunctive relief (or any other provisional remedy) from any court
having jurisdiction over the Parties and the subject matter of a dispute.

17.

Representations.  Each Party represents that it has had the opportunity to
consult with a lawyer, and has carefully read and understands the scope and
effect of the provisions of this Agreement.  Neither Party has relied upon any
representations or statements made by the other Party hereto which are not
specifically set forth in this Agreement.

18.

Severability; Substitution. In the event that any provision in this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision so long as the remaining provisions remain intelligible
and continue to reflect the original intent of the Parties.  

19.

Entire Agreement.  This Agreement, the agreements referenced herein, and any and
all restricted stock award agreements, restricted unit award agreements and
stock option agreements represent the entire agreement and understanding between
the Company and Executive concerning the subject matter of this Agreement and
Executive’s relationship with the Company, and supersede and replace any and all
prior agreements and understandings between the Parties concerning the subject
matter of this Agreement and Executive’s relationship with the Company.

20.

No Oral Modification.  Any modification or amendment of this Agreement, or
additional obligation assumed by either Party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or their
authorized representatives.

21.

Governing Law.  This Agreement shall be governed by the laws of the Province of
Ontario, Canada.

22.

Counterparts.  This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

23.

Headings Irrelevant.  The headings in this Agreement are intended as a
convenience to the reader and are not intended to convey any legal meaning.

 

 

INTENTIONALLY LEFT BLANK

 

 

5

 

--------------------------------------------------------------------------------

 

24.

Voluntary Execution of Agreement.  This Agreement is executed voluntarily and
with the full intent of releasing all claims, and without any duress or undue
influence by any of the Parties.  The Parties acknowledge that:

 

(a)

They have read this Agreement;

 

(b)

They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c)

They understand the terms and consequences of this Agreement and of the releases
it contains; and

 

(d)

They are fully aware of the legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.

 

DNA GENOTEK INC.

By: /s/ Stephen S. Tang

Name:  Stephen S. Tang

Title: Chief Executive Officer

 

 

EXECUTIVE

/s/ Brian Smith



Brian Smith

 

Dated:  December 14, 2018




6

 

--------------------------------------------------------------------------------

 

SCHEDULE “A”

 

DUTIES AND RESPONSIBILITIES AS VICE CHAIRMAN

AND EXECUTIVE VICE PRESIDENT, INNOVATION

 

 

•

Assist in a successful and smooth transition of EVP & Business Unit Leader,
Molecular duties and shared objectives with that transitioned colleague.

 

•

Develop the strategic and operational plans for the OraSure Innovation
organization and establish and communicate the strategic direction to OraSure.

 

•

Translate innovation into functional imperatives to both protect the core and
establish capabilities that ensure continued, long-range growth of the business.

 

•

Manage to the defined Innovation organization budgets by setting and achieving
annual and longer-term goals and managing organizational costs.

 

•

Engage with thought leaders in current and emerging technologies relevant to
OraSure’s core and “beyond the core” business interests, by establishing
Scientific Advisory Board(s) and other means for meaningful connection.

 

•

Provide leadership across the organization by communicating key Innovation
goals, milestones, objectives, and metrics to members of OraSure’s EC,
Leadership Team, and other employees.

 

•

Participate in the management and negotiation of business relationships,
including Scientific Advisory Boards, as required.

 

•

Provide support to Business Development during all aspects of pursuits, due
diligence, transactions, and post-merger integration.

 

•

Participate, as directed by OraSure’s President and CEO, in corporate-wide
initiatives, including but not limited to support of core businesses and
decision-making for corporate policies and procedures.

 

•

Prepare and present reports as required.

 

•

Travel as required for Company, Innovation, Business Development, and support of
core businesses.

 

•

Other duties deemed appropriate for an EVP, Innovation, as directed by OraSure’s
President and CEO.




7

 

--------------------------------------------------------------------------------

 

SCHEDULE “B”

 

FULL AND FINAL RELEASE AGREEMENT

 

 

1.

RELEASE

In consideration of the payments to me by DNA Genotek Inc. (the “Company”) as
detailed in the attached Retirement Agreement, the sufficiency of which
consideration is hereby acknowledged, I, Brian Smith, for myself, my heirs,
dependents, executors, administrators, and assigns hereby wholly and forever
release, remise and discharge the Company, its predecessors, subsidiaries and
affiliates, and all its officers, directors, shareholders, agents and employees
(hereinafter collectively referred to as the “Releasees”), jointly and
severally, from any and all actions, causes of action, contracts (whether
expressed or implied), claims and demands for damages, loss, or injury, suits,
debts, sums of money, indemnity, expenses, interest, costs and claims of any and
every kind and nature whatsoever, at law or in equity, I ever had, now have, or
may hereafter have, by reason of or arising out of any employment with the
Releasees, or the cessation thereof.  Without limiting the generality of the
foregoing, I hereby acknowledge that the said consideration is in satisfaction
of all claims for damages, including all non-salary benefits ordinarily provided
to me or on my behalf in respect of my employment, wages, salary, termination
pay, severance pay, vacation pay, commissions, bonuses, expenses, allowances,
incentive payments, insurance and other benefits howsoever arising out of my
employment with the Releasees, and the cessation of that employment, whether
available pursuant to contract, common law, or any statute including, but not
limited to the Employment Standards Act, 2000 and the Human Rights Code, and
including any claim(s) for reinstatement or other forms of statutory relief.

 

2.

NO ADMISSION

I acknowledge and agree that the payments and other consideration referred to
herein do not constitute any admission or recognition of liability by or on
behalf of the Releasees.

 

3.INDEMNITY FOR TAXES, ETC.

I further agree that for the aforesaid payment, I will indemnify and save
harmless the Releasees from and against any and all claims, demands, taxes or
penalties which may be made by the Canada Revenue Agency or related entities
requiring the Releasees to pay

8

 

--------------------------------------------------------------------------------

 

income tax under the Income Tax Act in respect of income tax payable by myself
in excess of the income tax previously withheld, as well as in respect of any
and all claims, charges, taxes, or penalties and demands which may be made on
behalf of the Canada Revenue Agency or any other government department under the
Income Tax Act, the Employment Insurance Act or the Canada Pension Plan and/or
any regulation or authority under said legislation, with respect to any amount
which may in the future be found to be payable by the Releasees in respect of
myself.

 

4.

EMPLOYMENT STANDARDS

I acknowledge receipt of all wages, commission, incentives, overtime pay,
vacation pay, holiday pay, termination pay and severance pay to which I am
entitled by virtue of the Employment Standards Act, 2000 and confirm that there
are no such amounts due and owing to myself by the Releasees, either pursuant to
the Employment Standards Act, 2000 or pursuant to the terms and conditions of my
employment and/or common law.

 

5.

FURTHER CLAIMS

I agree not to make a claim or take any proceedings against any other person or
corporation which might claim contribution or indemnity under the provisions of
any statute or otherwise against the Releasees with respect to any matter which
arose or may have arisen up to the present time, in connection with the matters
covered by this Release.

 

6.

UNDERSTANDING

I HEREBY DECLARE that I have had the opportunity to seek independent legal
advice with respect to the matters addressed herein and in the Retirement
Agreement. I acknowledge that the terms of this Release and the Retire Agreement
are fully understood by me, and that I voluntarily agree to retire from the
Company on said.

 

 

DATED at Ottawa, Ontario this 14th day of December, 2018.

 

/s/ Linda Saad Smith

Witness

/s/ Brian Smith

BRIAN SMITH

 

9

 